Title: William Bradford and Alexander Hamilton to Edmund Randolph, 4 November[–9 December] 1794
From: Bradford, William,Hamilton, Alexander
To: Randolph, Edmund


Philada. Nov 4. [–December 9] 1794
Sir
The case of Mr. Green upon which you request my opinion appears to be, in substance, as follows.
Mr Green being a subject of his britannic Majesty, emigrated to America after the treaty of peace in 1783, and by his residence & taking the requisite oaths became a citizen of the United States. He afterwards entered into a contract with certain British Merchants established at Ostend: and on a failure on their part, brought an action against them in the Court of King’s Bench in England. On the trial of the cause the Judge directed the plaintiff to be nonsuited, being of opinion that such a contract, was unlawful between british subjects & holding the plaintiff to be such. Mr Green, conceiving himself to be aggrieved, solicits the interposition of the government to cause justice to be done to him.
I apprehend, sir, that these facts do not authorise any complaint from the United States, or formal demand on the Executive Authority of Great Britain. It seems to have grown into a rule “that a nation ought not to interfere in the Causes of its Citizens brought before foreign Tribunals excepting in the Case of a refusal of Justice, palpable & evident injustice or a manifest violation of rules and forms.” In the case stated the opinion of the Judge is founded on the standing & ancient Laws of Great Britain, which can be altered only by the Legislative power of the nation. The decision could not be otherwise: and when a suitor applies to foreign tribunals for justice he must of necessity submit to the rules by which these tribunals are governed. How far the difficulties which may arise from the British Government strictly enforcing the principle, “that a natural born subject cannot divest himself of his allegiance,” may deserve the attention of government in case any negociations for a treaty of Commerce should be commenced, is another question, upon which it is not proper I should offer any opinion.
In addition, it may be observed, that it is upon a definitive sentence alone, that a complaint of injustice can regularly be founded. The opinion of a judge at Nisi prius—a nonsuit voluntarily submitted to by the plntf & no motion for a new trial made—cannot with propriety be made the subject of discussion. If such a plaintiff be not satisfied with the justice of the opinion it is his duty to put the cause in such a situation that its merits may be examined, in the court of the last resort.
There are other reasons which oppose themselves to Mr Green’s request: but having had the honor of confering with you on this subject a few days ago I forbear enlarging upon it at present.
I have the honor to be with great Esteem   sir   Your most Obed. Serv.
Wm Bradford.
I agree in opinion with the Attorney General that the case stated is not a proper one for a complaint by this Government or a formal demand on that of Great Britain.
Alexander Hamilton
The Secretary of State
 